Order entered July 26, 2017




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-17-00148-CV

                              RONNIE ROBINSON, Appellant

                                               V.

                           MARY GANTT-ROBINSON, Appellee

                      On Appeal from the 256th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-16-13933

                                           ORDER
       Before the Court is appellant’s July 24, 2017 request for a reporter’s record. On July 6,

2017, court reporter Glenda Finkley informed this Court that no reporter’s records of motions,

hearings, or trials were taken in this case. Accordingly, we VACATE the July 5, 2017 order

regarding the reporter’s record. Because the record is complete, appellant’s brief shall be filed

by August 24, 2017. See TEX. R. APP. P. 38.6 (a).


                                                     /s/   CAROLYN WRIGHT
                                                           CHIEF JUSTICE